ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/19/21 wherein the specification was amended; claims 1-12 and 15 were canceled; claims 13, 16, 18, 20, 21, and 25 were amended; and claims 26-29 were added.
	Note(s):  Claims 13, 14, and 16-29 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 2/19/21 to the rejection of claims 13, 14, and 16-19 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for reasons of record and those set forth below.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 13, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 11, and 13 of U.S. Patent No. 9,791,435. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of detecting and/or quantifying expression of membrane receptors to glycoprotein RBD wherein the membrane receptor includes CAT1 (columns 77-79, claims 1, 2, 8, 11, and 13).  Patented claim 13 is specifically directed to a process of identification and quantification of expression of membrane receptors RBD.  Claim 13 is not limited to any particular expression of a membrane receptor. Patented claim 2 which depends from independent claim 1 which determines a physiological state of target cells based on glycoproteins including BLV and a membrane receptor that may be CAT1.  Thus, the skilled artisan would recognize that the conjugate may be RBG-BLV and because it is capable of binding CAT1, the CAT1 expression may be quantified using the process of patented claim 13.  Hence, the inventions disclose overlapping subject matter.

APPLICANT’S ASSERTION
	In summary, it is asserted that Applicant proposes that the double patenting rejection will be overcome if the obviousness rejection is overcome.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record.  The double patent rejection is still deemed proper and is MAINTAINED.

Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

Improper Markush Rejection
	The improper Markush rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

112 Fourth Paragraph Rejections
	I.	The 112 fourth paragraph rejection over claim 16 is WITHDRAWN because Applicant amended the claim to overcome the rejection.
	II.	The 112 fourth paragraph rejection over claim 17 is WITHDRAWN after reconsideration of the rejection.

	III.	Note(s):  Due to the amending of claims 18 and 19, the 112 fourth paragraph rejection was modified to be consistent with the pending claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18 and 19 do not further limit the method of claim 16 for the following reasons.  (1) Claim 16 (see line 3), like claims 18 and 19 are performed in a subject, in vivo.  Also, claims 18 and 19, like claim 16, compare binding and amounts quantified.  In addition, claims 18 and 19, like claim 16, disclose BLV infection and overlapping CAT1 diseases.  Thus, the scopes of claims are the same as that of claim 16.  Hence, claims 18 and 19 do not further limit the scope of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that claim 16 was amended such that now claims 18 and 19 are in proper dependent form.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record.  Applicant is respectfully requested to review pending claims 18 and 19.  The limitations appearing in those claims is present in claim 16 from which claims 18 and 19 depend.  Thus, claims 18 and 19 do not further limit claim 16.  If Applicant is in disagreement with the Examiner, it is respectfully requested that the differences between claims 18 and 19 compared to claim 16 be set forth on record.

103 Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 16-19, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sitbon et al (US 2013/0203080) in view of Lavanya et al (The Journal of Immunology, 2008, Vol. 181, pages 891-898) and Murphy et al (Journal of Virology, 2006, pages 4601-4609).
	Sitbon et al disclose reception binding ligands that are used in a method of identification and quantification of the expression of membrane receptors.  The receptor binding ligand contains a part or a totality of one or more of a receptor binding domain (RBD) of the glycoprotein.  The receptor binding ligand interacts with at least one membrane receptor of a target cells for the identification and quantification of the expression of membrane receptor(s) present on the surface of target cells.  The target cell may be a cancer cell (see entire document, especially, abstract; page 1, paragraph [0023]).  Sitbon et al disclose that RBD of the glycoprotein is able to bind to one or more membrane receptors of a target cell (page 1, paragraph [0026], excerpt below).  The membrane receptor allows the membrane receptor to interact with the glycoprotein.  One of the preferred activities of the membrane receptors is that its members are multi-membrane spanning proteins that function to transport items such as nutriment and metabolite to the designated target (page 1, paragraphs [0027] and [0028], excerpts below).  The RBD containing complexes may be formed ex vivo as well as in vivo (page 1, paragraphs [0035] and [0036]).  

Sitbon et al, page 1, paragraphs [0026] – [0028]

    PNG
    media_image1.png
    390
    609
    media_image1.png
    Greyscale

	One advantage of the instant invention is that it not only provides a marker of the physiological state of the cell, but that it also is a means of identifying, sorting out, and studying cell populations or cell subpopulations of interest.  Bovine leukemia virus (BLV) is one substance that is preferably conjugated to the glycoprotein (page 2, paragraphs [0047] and [0058], excerpt below).  In other embodiments of the instant invention, the receptor binding ligand or marker enables one to detect a physiopathologic state of a target cell and to determine the representative state of the membrane receptors.  

Sitbon et al, page 2, paragraph [0058]

    PNG
    media_image2.png
    326
    615
    media_image2.png
    Greyscale

	On page 3, paragraph [0068] (excerpt below), it is disclosed that in a preferred embodiment, the receptor binding ligand contain SEQ ID No. 30, BLV (see also, page 4, paragraph [0090]).  (Note(s):  it should be noted that SEQ ID No. 30, reads on Applicant’s SEQ ID No. 21).
Sitbon et al, page 3, paragraph [0068]

    PNG
    media_image3.png
    414
    602
    media_image3.png
    Greyscale

	On page 3, paragraph [0069] (except below), it is set forth that the membrane receptor preferably includes CAT1.  As previously stated on page 1, paragraph [0026], the RBD of the glycoprotein of Sitbon et al binds to one or more membrane receptors of a target cell.  Thus, rendering obvious that RBD binds to CAT1.
Sitbon et al, page 3, paragraph [0069]

    PNG
    media_image4.png
    132
    600
    media_image4.png
    Greyscale

	In a preferred embodiment, on page 4, paragraph [0088] (excerpt below), it is disclosed that one preferred embodiment of Sitbon et al is one in which the receptor binding ligand is a set of two reception bind ligands wherein the RBD of glycoprotein includes substances such as BLV.
Sitbon et al, page 4, paragraph [0088]

    PNG
    media_image5.png
    168
    600
    media_image5.png
    Greyscale

	On page 11, in Example 6 (excerpt below), receptors for BLV and RBD are disclosed.  Furthermore, on pages 41-42, claims 25-28, 32-36, 38, 39, 41, and 45 disclose that it is known in the art to utilize a RBD-BLV ligand that binds CAT1in a method of identifying and quantification expression of membrane receptor (CAT1).
Sitbon et al, page 11, Example 6

    PNG
    media_image6.png
    492
    601
    media_image6.png
    Greyscale

	Thus, both Applicant and Sitbon et al disclose method of detecting and/or quantifying CAT1 as set forth in independent claim 13.  In addition, the document encompasses a RBD-BLV ligand conjugate of SEQ ID No. 21.
Lavanya et al is made of record because it disclose that BLV is one of the most common infection virus (see entire document, especially, abstract).  Also, Lavanya et al disclose that BLV-binding receptor is present on different species.  Binding was detected on cells of humans, simian, porcine, dog, hamster minks and mouse (murine) cells (page 894, left and right column, bridging paragraph; page 894, Figure 3A).  
In addition, Lavanya et al disclose that RBD-BLV was successfully able to bind target cells of various mammalian species which is consistent with previous report that BLV may be transmitted to a multitude of species including rabbits, rats, pigs, goats, and sheep as well as various cell lines in vitro (page 896, left and right columns, bridging paragraph).  Thus rendering obvious to a skilled artisan a relationship between BLV and other leukemia viruses.
Murphy et al is made of record to illustrate that it is recognized in the art that RBD-MLV (RBD-murine leukemia virus) has an affinity for mCAT-1 (see entire document, especially, page 4603, left and right column, bridging paragraph).  Thus, the skilled artisan would recognize that if the art (Lavanya et al) set forth that BLV binds murine cell and Murphy et al discloses that murine leukemia virus (MLV) has an affinity for mCAT-1, then BLV would also have affinity for mCAT-1.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the ‘BLV-RBD ligand’ of the instant invention is a fragment of a viral glycoprotein of the bovine leukemia virus (BLV), not a conjugate or a complex comprising two peptides or two parts.  In addition, it is asserted that the different RBDs disclosed in paragraph [0068] of Sitbon et al do not bind to all cell receptors listed in paragraph [0069] of Sitbon et al.  Also, it is disclosed that Sitbon et al do not specifically disclose the cell receptors to which the RBD listed in paragraph [0068] bind and that paragraph [0068] discloses a long list of RBD amount which BLV-RBD is disclosed.  In addition, it is disclosed that paragraph [0069] discloses CAT1 in a long list of membrane receptors.  Still it is disclosed that there are only two mentions of CAT1 in Sitbon et al and no disclosure that BLV-RBD ligand binds to CAT1.
EXAMINER’S RESPONSE
	All of Applicant’s were considered and deemed non-persuasive for reasons of record and those set forth below.  First, the instant invention uses the terminology ‘comprises a sequence consisting of SEQ ID No: 21, a variant and/or fragment thereof‘(see claim 13, lines 12-14) or ‘at least one BLV-RBD ligand, variant and/or fragment thereof’ (claim 16, line 9).  Based on the claim language, one can have SEQ ID No. 21, a variant of SEQ ID No. 21, a fragment of SEQ ID No. 21, any BLV-RGD ligand, and any variant and fragment of a general BLV-RBD ligand.  Sitbon et al disclose Applicant’s SEQ ID No. 21 (Sitbon et al’s SEQ ID No. 30 is equivalent to Applicant’s SEQ ID No. 21).  If the two structures are equivalent, then even though Applicant may call them different things, according to MPEP 2112.01, if a composition/compound is physically the same, it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  Thus, whatever characteristics that are associated with Applicant’s SEQ ID No. 21 are also present in the structure of Sitbon et al.  Furthermore, the terminology used in the claims do not exclude species that are conjugates/complexes as the claim encompasses, for example, variants and fragments, as well as actual sequences (SEQ ID No. 21), general BLV-RBD ligands, and any derivative (fragments and variants) of general BLV-RBD structure.
In response to Applicant’s assertion that paragraph [0068] discloses a long list of RBD amount which BLV-RBD is disclosed, the following response it given.  Paragraph [0068] (see excerpt below) discloses 12 total species.  A list consisting of 12 species is generally not classified as a long list.  Nevertheless, the issue is whether or not the cited prior art discloses the species being claimed in the instant invention.  SEQ ID No. 30 that is disclosed in paragraph [0068] of Sitbon et al is the same species that is claimed by Applicant’s SEQ ID No. 21.
Sitbon et al, page 3, paragraph [0068]

    PNG
    media_image7.png
    340
    503
    media_image7.png
    Greyscale

In response to Applicant’s assertion that the different RBDs disclosed in paragraph [0068] of Sitbon et al do not bind to all cell receptors listed in paragraph [0069] of Sitbon et al, the following response is given.  Both Applicant and the cited prior art disclose overlapping species.  Applicant’s SEQ ID No. 21 is equivalent to SEQ ID No. 30 of Sitbon et al disclosed in paragraph [00687]. Once again, Sitbon et al disclose Applicant’s SEQ ID No. 21 (Sitbon et al’s SEQ ID No. 30 is equivalent to Applicant’s SEQ ID No. 21).  According to MPEP 2112.01, if a composition/compound is physically the same, it must have the same properties.  Thus, Applicant’s SEQ ID No. 21 and Sitbon et al’s SEQ ID No. 30 have overlapping properties.  Thus, whatever characteristics that are associated with Applicant’s SEQ ID No. 21 are also present in the structure of Sitbon et al.  As a result, since Applicant’s RBD-BLV binds CAT1, then, so would the structure disclosed in Sitbon et al. 
	In regards to Applicant’s assertion that paragraph [0069] discloses CAT1 in a long list of membrane receptors and that Sitbon et al do not specifically disclose the cell receptors to which the RBD binds in paragraph [0068], the following response is given.  On page 3, paragraph [0069], Sitbon et al (see excerpt below) disclose CAT1 as a possible membrane receptor.  The list of contains 10 species.  A listing of 10 species is not generally viewed as a long list.  CAT1 is the first species listed as a membrane receptor.  Thus, a skilled artisan could readily envision selected CAT1 as the membrane receptor.  Furthermore, coupled with the fact that both Applicant and Sitbon et al disclose overlapping sequences, the fact that a product and the properties it possesses are inseparable, and the fact that Applicant discloses that the sequence of the instant invention binds CAT1, it would have been obvious to a skill artisan that both Applicant’s compound/composition and that of Sitbon et al would bind CAT1 as well.
Sitbon et al, page 3, paragraph [0069]

    PNG
    media_image8.png
    112
    502
    media_image8.png
    Greyscale

In response to Applicant’s assertion that there are only two mentions of CAT1 in Sitbon et al and no disclosure that BLV-RBD ligand binds to CAT1, the following response is given.  Both Applicant and the cited prior art disclose overlapping species.  According to MPEP 2112.01, if a composition/compound is physically the same, it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  Thus, whatever characteristics that are associated with Applicant’s SEQ ID No. 21 are also present in the structure of Sitbon et al, SEQ ID No. 31.  Thus, if Applicant’s structure binds CAT1, then the structure of Sitbon et al would also bind CAT1 and be able.  
Furthermore, Lavanya et al discloses that BLV is one of the most common infection virus (see entire document, especially, abstract).  Also, Lavanya et al disclose that BLV-binding receptor is present on different species.  Binding was detected on cells of humans, simian, porcine, dog, hamster minks and mouse (murine) cells (page 894, left and right column, bridging paragraph; page 894, Figure 3A).  
In addition, Lavanya et al disclose that RBD-BLV was successfully able to bind target cells of various mammalian species which is consistent with previous report that BLV may be transmitted to a multitude of species including rabbits, rats, pigs, goats, and sheep as well as various cell lines in vitro (page 896, left and right columns, bridging paragraph).  Thus rendering obvious to a skilled artisan a relationship between BLV and other leukemia viruses.
Murphy et al (Journal of Virology, 2006, pages 4601-4609) is made of record to illustrate that it is recognized in the art that RBD-MLV (RBD-murine leukemia virus) has an affinity for mCAT-1 (see entire document, especially, page 4603, left and right column, bridging paragraph).  Thus, the skilled artisan would recognize that if the art (Lavanya et al) set forth that BLV binds murine cell and Murphy et al discloses that murine leukemia virus (MLV) has an affinity for mCAT-1, then BLV would also have affinity for mCAT-1.
Since all of the cited documents are directed to leukemia virus species, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.  Hence, for the reasons set forth above, the 103 rejection is still deemed proper.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 16-19, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13, 14, 17, and 26:  Independent claim 13 is ambiguous because it is unclear how Applicant is defining a ‘fragment’ of SEQ ID No. 21 and variants of SEQ ID No. 21.  In particular, it is unclear what portion of the parent structure must be present in order to be an effective fragment.  In addition, Applicant is respectfully reminded that the term ‘fragment’ could be a single amino acid residue of a parent structure.  Since claims 14, 17, and 26 all depend upon independent claim 13 for clarity, those claims are also vague and indefinite.
	Claims 16, 18, 19, and 27-29:  Independent claim 16 is ambiguous because it is unclear what BLV-RBD ligands, variants of BLV-RBD, and fragments of BLV-RBD ligands Applicant is referring to that are compatible with the instant invention.  For the fragments and variants, it is unclear what portion of the parent BLV-RBD ligand structures Applicant is referring to that must be present in the fragments and variants.  Since claims 18, 19, and 27-29 depend upon independent claim 16 for clarity, those claims are also vague and indefinite.
 
112 Fourth Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends upon independent claim 13.  Independent claim 13 is directed to SEQ ID No. 21.  Claim 26 is directed to SEQ ID Nos. 3, 4, 28, 29, 30, 31, and 32 which contains distinct amino acid sequences and is of a different scope than independent claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 depends upon claim 28.  Claim 28 is directed to SEQ ID No. 21.  Claim 29 is directed to SEQ ID Nos. 3, 4, 28, 29, 30, 31, and 32 which contains distinct amino acid sequences and is of a different scope than claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Improper Markush Grouping
Claim 26 and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of BLV-RBD ligands comprising amino acid sequences, variants of amino acid sequences, and fragments of amino acid sequences is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The amino acid sequences encompassed by the amino acid sequences, variants of amino acid sequences, and fragments of amino acid sequences do not have a common core of amino acid residues.  Thus, various search strategies and searches of the art are necessary for the various distinct species.  The amino acid sequences, variants of amino acid sequences, and fragments of amino acid sequences include SEQ ID Nos. 3, 4, 28, 29, 30, 31, 32 and fragments and variants of SEQ ID Nos. 3, 4, 28, 29, 30, 31, and 32.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

ELECTION BY ORIGINAL PRESENTATION
Newly amended claims 16, 18, 19, and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  previously the claims were directed to a method for diagnosing or monitoring a CAT1-related disease or BLV infection in a subject wherein the BLV-RBD ligand comprises a sequence selected from the group consisting of SEQ ID No:  3, 4, 21, 28, 29, 30, 31, and 32.  According to MPEP 706.07(h), Applicant is respectfully reminded that one cannot file an RCE to obtain continued examination on the basis that claims now being presented for examination are independent or distinct from the claims previously presented for examination.  The pending claims read on any BLV-RBD ligand, not a BLV-RBD ligand comprising a sequence selected from the group consisting of SEQ ID No:  3, 4, 21, 28, 29, 30, 31, and 32.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16, 18, 19, and 27 which previously depended upon claim 13, like pending claim 13, are examined to the extent that they read on SEQ ID No. 21 and/or a variant thereof where said variant comprises a sequence having at least 90% sequence identity to SEQ ID No. 21.  Thus, claims 16, 18, 19, and 27 withdrawn-in-part from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
WITHDRAWN CLAIMS
Claims 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
Once again, Applicant's election of Group I (claims 13-19) filed 12/5/19 is acknowledged.  The restriction requirement was deemed proper and made FINAL.
	Note(s):  It is duly noted that Applicant elected the species wherein the specific BLV-RBD ligand is SEQ ID No. 21; the specific cationic amino acid transporter-1 (CAT1) is human CAT1, and the specific cationic amino acid trasporter-1 disease is arginine related diseases.  The search was not extended beyond Applicant’s elected species because prior art was found which could be used to reject the claims.

For clarity of claim 16, lines 15-16, it is respectfully suggested that Applicant replace ‘higher to’ with ‘greater than’.  Also, for claim 18, lines 9-10, it is respectfully suggested that Applicant replace ‘higher to’ with ‘greater than’.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 27, 2021